ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that IRWIN R. REIN of WEST ORANGE, who was admitted to the bar of this State in 1962, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to give client information necessary to make an informed decision), and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that IRWIN R. REIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.